Citation Nr: 1821003	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-12 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for bipolar disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1972 to June 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim of service connection for bipolar disorder, and a June 2017 rating decision which denied entitlement to a TDIU rating.     

In correspondence received on August 14, 2017 in reply to a Supplemental Statement of the Case (SSOC) (which continued to deny service connection for bipolar disorder) issued on August 8, 2017, the Veteran requested a videoconference hearing before the Board.  In an October 2017 VA Form 9 (in response to a September 22, 2017 SOC which denied entitlement to a TDIU rating), the Veteran requested a Board videoconference hearing.  In correspondence received October 24, 2017, the Veteran withdrew his requests for a BVA hearing on the condition that his claims of service connection for bipolar disorder and a TDIU rating are granted.  In February 2018 the Board contacted the Veteran and his attorney for clarification as to whether or not he wanted a Board hearing.  In correspondence received February 26, 2018, he confirmed his withdrawal of his hearing request.   

A prior final (July 2012) rating decision separately denied a claim of service connection for PTSD.  The current claim to reopen is limited to the diagnosis of bipolar disorder, and given the finality of the decision regarding a separate psychiatric disability, the appeal before the Board is likewise limited to the diagnosis of bipolar disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for bipolar disorder (on de novo review) and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.  


FINDINGS OF FACT

1.  An unappealed March 2007 rating decision denied the Veteran service connection for bipolar disorder based on a finding that such disability was not shown to be related to a disease or injury in service.

2.  Evidence received since the March 2007 rating decision includes a private medical statement that relates the Veteran's bipolar disorder to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for bipolar disorder; and raises a reasonable possibility of substantiating such claim. 


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for bipolar disorder may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 
38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  As this decision grants that portion of the claim decided herein (reopens the claim), there is no reason to belabor the impact of the VCAA on the matter (since any notice or duty to assist omission is harmless).

[The Board notes that in September 2017 (a month after the issuance of the August 2017 SSOC), the Veteran submitted an addendum medical statement in support of his claim.  As he perfected his appeal after February 2, 2013, he is deemed to have waived AOJ initial consideration of the submission .  38 U.S.C. § 7105(e) (2012); VA Fast Letter 14-02 (May 2, 2014).]

Legal Criteria, Factual Background and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.          § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The CAVC interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

An unappealed December 2004 rating decision denied the Veteran service connection for bipolar disorder based essentially on a finding that such was not shown to be related to his service.  He did not appeal that rating decision, or submit new and material evidence within a year following.  An unappealed March 2007 rating decision declined to reopen the claim of service connection for bipolar disorder, finding that such disability was not shown to be related to his service.  As he did not appeal either rating decision, or submit new and material evidence within a year following, both are final based on the evidence of record at the time, and the March 2007 rating decision is the last prior final rating decision in the matter. 38 U.S.C. § 7105.

Evidence of record at the time of the March 2007 rating decision included service treatment records (STRs), VA treatment records, private treatment records (including from Drs. McLendon and Pollock), and the Veteran's lay statements, and did not show or suggest an etiological relationship between the Veteran's bipolar disorder and his service.  As the claim was previously denied based on a finding that the Veteran's claimed disability is unrelated to service, for evidence to be new and material, it must tend to relate to this unestablished fact (i.e., tend to show a nexus between the current disability and service).

Evidence received since the March 2007 rating decision includes a February 2017 private medical evaluation report from Dr. Jonathan Mangold (with addendums received in July and September 2017), which reports a current diagnosis of bipolar disorder and relates it to the Veteran's service.  This evidence is new, as it was not part of the record in March 2007, and is material, as it is competent (medical) evidence that pertains to the unestablished fact necessary to substantiate the claim.  Consequently, in light of the "low threshold" standard for reopening endorsed by the CAVC in Shade, the Board finds that the evidence received is both new and material, and that the claim of service connection for bipolar disorder may be reopened.  

De novo consideration of the claim is discussed in the remand below.


ORDER

The appeal to reopen a claim of service connection for bipolar disorder is granted.





REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his reopened claim of service connection for bipolar disorder.

There are conflicting competent (medical) opinions in the record regarding the etiology of the Veteran's diagnosed bipolar disorder.  In a February 2017 private medical opinion, Dr. Mangold opined that the Veteran's bipolar disorder did not pre-exist service, became manifest in service, and that he was misdiagnosed in service with passive aggressive personality disorder.  As rationale for his opinion, he expressed his belief that "the Army doctor made a hasty diagnosis," citing the fact that the Veteran "has been in and out of psychiatric hospitals ever since" and was not simply ineffectual (without signs and symptoms of a mental illness).  

On June 2017 VA (fee basis) psychiatric examination, the examiner opined that the Veteran's bipolar disorder was less likely than not related to service.  The examiner noted the Veteran's reported bouts of depression and anxiety prior to service (including a suicide attempt).  She reported that bipolar disorder "is generally thought to be hereditary and not induced by any specific event."  She noted that on May 1973 (one month prior to service separation) mental hygiene consultation, the Veteran showed symptoms including apathy, lack of appropriate interest, defective attitudes, and the inability to expend effort constructively; she noted that none of these symptoms are associated with a diagnosis of bipolar disorder.  Ultimately, she opined that the Veteran "most likely met criteria for diagnosis prior to joining the service."

In July and September 2017 addendums, Dr. Mangold reiterated his February 2017 opinion.  He expressed disagreement with the June 2017 VA examiner's opinion that bipolar disorder is hereditary; he acknowledged the Veteran's bouts of depression in high school, but noted a euthymic period prior to service.    

Based on review of the record and the opinions noted above, the Board finds that an advisory medical opinion is necessary to reconcile the conflicting medical opinions.  None of the opinions in the record contain citation to medical literature in support of the opinions provided (that the Veteran's bipolar disorder began in service versus that symptoms in service are not manifestations of a bipolar disorder).  Furthermore, no opinions adequately addresses the opinion(s) to the contrary (explains why the such opinion(s) should merit less probative value).  While Dr. Mangold expressed disagreement with the June 2017 examiner's opinion in his July 2017 addendum, he did not reconcile that opinion with his own, nor did he cite to objective evidence in support of his opinion (beyond a reported euthymic period prior to service).  Development to secure an adequate advisory opinion that reconciles the conflicting opinions with supporting rationale (including citation to medical literature) is necessary.

As the Veteran receives ongoing VA psychiatric treatment, and records of such treatment are clearly pertinent evidence in the matter at hand (and because VA records are constructively of record), updated treatment records must be obtained.  

The issue of entitlement to a TDIU rating is inextricably intertwined with the claim being remanded (a grant of service connection would significantly alter the posture of the TDIU claim).  Appellate consideration of that issue must be deferred pending resolution of the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated records of all VA psychiatric evaluations or treatment the Veteran has received, specifically including all such records generated since August 2017 (when the most recent VA treatment records in the record are dated).

2.  The AOJ should arrange for the Veteran's record to be forwarded to an appropriate psychologist or psychiatrist (other than the June 2017 fee basis examiner) for review and an advisory medical opinion regarding the likely etiology of the Veteran's bipolar disorder.  Based on review of the record (to include this remand and the medical opinions discussed above) the examiner should:

(a) Identify when the Veteran's bipolar disorder was first manifested (as shown by the evidentiary record), i.e., was it (i) prior to, (ii) during, or (iii) subsequent to his active duty service?   Please identify the factual data that support the conclusion.

(b) If bipolar disorder was manifested during the Veteran's active duty service, is there evidence in the record which renders it undebatable from a medical standpoint that it pre-existed his military service?  If so, please identify such evidence.

(c) If the bipolar disorder is shown by clear and unmistakable evidence to have pre-existed the Veteran's service, is there also evidence in the record that renders it undebatable, from a medical standpoint, that the bipolar disorder was not aggravated by service (i.e., that it did not increase in severity beyond natural progression therein)? 

(d) If the bipolar disorder is determined to have first been manifested after service, is it at least as likely as not (a 50 percent or better probability) that it was incurred in service?

The examiner must explain the rationale for all opinions in detail.  The rationale should include comment on (express, with rationale, agreement or disagreement with) the February 2017 private psychiatrist's opinion (with July and September 2017 addendums) and the June 2017 VA fee basis examiner's opinion.  

The examiner must cite to supporting clinical data and medical literature in support of the opinion provided.  

3.  The AOJ should then review the record, arrange for any further development (suggested by the results of the development sought above), and readjudicate the claims (TDIU, upon review of the extended record, and in light of the determination regarding service connection for bipolar disorder).  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


